 



Exhibit 10.5

 

 

Annual Compensation of Non-Employee Directors

 

   2015   2014   2013  Name/Position  Retainer   Retainer   Retainer  Martin S.
Friedman, Non-Employee Director  $36,000   $36,000   $36,000  Thomas M. Kody,
Non-Employee Director  $36,000   $36,000   $36,000  John W. Edgemond IV,
Non-Employee Director  $36,000   $36,000   $36,000  J. Randolph Babbitt,
Non-Employee Director  $36,000   $36,000   $36,000  James L. Jadlos, Chairman
and Non-Employee Director  $48,000   $48,000   $48,000  Michael G. Anzilotti,
Non-Employee Director  $36,000   $33,000   $- 

 

The Non-Employee Directors will be paid the 2015 retainer in quarterly
installments in the month following the end of each fiscal quarter.

 

In addition to the annual retainer, the Compensation Committee conducts an
annual evaluation of the performance under criteria similar to that used for its
executive officer cash bonuses for payment of annual incentives to the
Non-Employee Directors.  Such incentives are paid in the following year in cash,
stock option awards or some combination thereof.

 

 

 

